            Case 1:20-cv-03630-JKB Document 1 Filed 12/16/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Northern Division

LIZBETH O. RIVAS GARCIA, et vir.                      *

                Plaintiffs                            *

v.                                                    *      Civil Action No. _______________

                                                      *

WAL-MART STORES EAST, LP                              *

                Defendant                             *

*      *        *       *       *       *     *       *      *      *       *      *       *

                      NOTICE OF REMOVAL OF CIVIL ACTION
                    AND STATEMENT OF GROUNDS FOR REMOVAL

To Plaintiff and Her Attorney of Record:

       Please take notice that Defendant Wal-Mart Stores East, LP (“Defendant” or “Walmart”)

named in the civil action filed in the Circuit Court for Frederick County, Maryland, Case Number

C-10-CV-20-000346 (“the State Case”), hereby notes the removal of this action to the United

States District Court for the District of Maryland, Northern Division. In support thereof, Walmart

states the following:

       1.   On or about June 22, 2020, Walmart Inc. was served with a Complaint and Writ of

            Summons to Walmart, Inc. filed by Plaintiff Lizbeth Rivas Garcia, attached hereto and

            identified as Exhibits 1 - 2.

       2. Plaintiff’s Complaint is based upon allegations of negligence and premises liability for

            Plaintiff Lizbeth Rivas Garcia’s alleged personal injury at Walmart Store #2233 located

            in Frederick, Maryland. Plaintiff’s Complaint sought damages “in excess of $30,000.”




                                                  1
     Case 1:20-cv-03630-JKB Document 1 Filed 12/16/20 Page 2 of 4



3. On December 2, 2020, Plaintiff filed an Amended Complaint, substituting the entity

     Wal-Mart Stores East, LP for Defendant Walmart, Inc., and adding her husband, Yotsy

     Ruiz Perez as a party claiming loss of consortium, and increasing her damages claim

     to an amount “in excess of $75,000.” See Amended Complaint attached as Exhibit 3.

4.   Walmart Stores East, LP was served with Plaintiff’s Amended Complaint and Writ of

     Summons on December 11, 2020. See Writ of Summons attached as Exhibit 4.

5. Plaintiffs are residents of the State of Maryland. See Amended Complaint, Ex. 3.

6. Walmart Stores East, LP is a Delaware limited partnership and maintains its principal

     place of business in the State of Arkansas.

7. The germane section of 28 U.S.C. §1332(a) provides:

                     (a) The district courts shall have original
                     jurisdiction of all civil actions where the matter
                     in controversy exceeds the sum or value of
                     $75,000, exclusive of interest and costs, and is
                     between –
                         (1)     citizens of different States;

         See 28 U.S.C. §1332(a).

8. Removal to the United States District Court for the District of Maryland, Northern

     Division, is appropriate in this civil action based on diversity of citizenship pursuant to

     28 U.S.C. §1332(a).

9. Diversity of citizenship is present in this civil action as Plaintiff’s Complaint seeks

     damages in excess of Seventy Five Thousand Dollars ($75,000.00), and is between

     citizens of different States. Id.

10. Pursuant to 28 U.S.C. §1441(b)(2), no defendant is a citizen of the State of Maryland.

11. Walmart reserves its right to amend this Notice of Removal.




                                           2
          Case 1:20-cv-03630-JKB Document 1 Filed 12/16/20 Page 3 of 4



       12. As required by 28 U.S.C. §1446(a) and Local Rule 103(5)(a), true and legible copies

           of all process, pleadings, and documents which have been served upon Walmart in the

           State Case that is being removed, as of this date, are being filed with this Notice of

           Removal.

       WHEREFORE, Defendant Wal-Mart Stores East, LP respectfully requests that this civil

action be removed to the United States District Court for the District of Maryland, Northern

Division based on diversity of citizenship pursuant to 28 U.S.C. 1332(a).



                                             Respectfully Submitted,


                                             /s/ Jennifer M. Alexander
                                             Jennifer M. Alexander, Esquire
                                             Federal Bar No. 15222
                                             MCNAMEE, HOSEA, JERNIGAN,
                                             KIM, GREENAN & LYNCH, P.A.
                                             888 Bestgate Road, Suite 402
                                             Annapolis, MD 21401
                                             Phone: 410-266-9909
                                             Fax: 410-266-8425
                                             Email: jalexander@mhlawyers.com


                                             And


                                             /s/ Kelly S. Kylis
                                             Kelly S. Kylis, Esquire
                                             Federal Bar No.: 14126
                                             MCNAMEE, HOSEA, JERNIGAN,
                                             KIM, GREENAN & LYNCH, P.A.
                                             888 Bestgate Road, Suite 402
                                             Annapolis, MD 21401
                                             Phone: 410-266-9909
                                             Fax: 410-266-8425
                                             Email: kkylis@mhlawyers.com

                                             Attorneys for Defendant


                                                3
          Case 1:20-cv-03630-JKB Document 1 Filed 12/16/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of December 2020, I caused a true and correct copy of
the foregoing Notice of Removal of Civil Action and Statement of Grounds for Removal to be
served via first class mail, postage prepaid upon:

       Andres H. Lopez, Esquire
       The Andres Lopez Law Firm, PA
       7351 Wiles Road, Suite 101
       Coral Springs, FL 33067
       Attorneys for Plaintiff

                                              /s/ Jennifer M. Alexander
                                              Jennifer M. Alexander, Esquire




                                                 4
